Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ filing of the amendments (12/17/2020), arguments (12/17/2020), affidavits (12/17/2020) and supplemental claim amendments dated 2/12/2021. In light of the amendments, arguments and affidavits, the rejections of record are withdrawn. Claims 1-4, 10-18 are pending. It is noted that the status of the claims 4, 10-14 is (withdrawn, currently amended) and not ‘Previously Presented’ as stated in the amendments dated 01/12/2021. Claims 5-9 have been canceled and claims 15-18 have been added new. The withdrawn claims 4, 10-14 have been rejoined. Claims 1-4, 10-18 are allowed and renumbered as 1-13. 
		
						REJOINDER
Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4, 10-14, directed to the process of treatment using combination therapy, previously withdrawn from consideration as a result of a species restriction requirement is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/27/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Attorney Edward Gamson on 3/4/2021. 
The application has been amended as follows: 
1. In claim 11, line 3, DELETE “halogenate xanthene” and INSERT                “rose bengal”.
2. In claim 12, line 3, DELETE “halogenate xanthene” and INSERT
“rose bengal”.
3. In claim 13, line 3, DELETE “halogenate xanthene” and INSERT 
“rose bengal”.




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant claims are to a method of treating a pediatric cancerous solid tumor selected from one or more of the group consisting of Ewing sarcoma, neuroblastoma, osteosarcoma, neuroepithelioma, and rhabdomyosarcoma in a mammalian subject that comprises intralesionally administering an amount of rose bengal or a pharmaceutically acceptable salt thereof that elicits ablation of tumor cells. Claims 4 and 5 in addition include combination therapy of rose bengal with anti-cancer agent(s) and/or ionizing radiation in pediatric cancerous solid tumor(s). 
The closest prior art Provectus and Biospace teaches PV-10 (rose bengal composition) and its use in adult solid tumors but do not teach the treatment of  pediatric tumor as in the instant claims. Applicants' have provided guidance and evidence (i) PV-10 decreases cell viability in pediatric solid tumor cell lines of Ewing sarcoma, neuroblastoma, osteosarcoma and rhabdomyosarcoma (Fig. 1) (ii) PV-10 is cytotoxic to neuroblastoma cell lines (Fig. 2) (iii) PV-10 treatment is synergistic with select anticancer agent treatments (fig. 5) (iv) PV-10 treatment enhances the effect of irradiation when treated in neuroblastoma cell lines (Fig. 6) (v) PV-10 treatment induces tumor regression in vivo (IMR5-mCherryFluc or SK-N-AS-mCherryFluc cells, CB17 Scid mice) (Fig. 1). It is noted that the cancers are treated differently between children and adult and the treatment plans differ; by the time the pediatric cancer is diagnosed 80% of pediatric cancers have already spread to other parts compared to 20% of adult cancers. The breadth of positive responses with minimal negative side effects shown in the present application [using PV-10 treatment] is quite unusual and is unexpected, . 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627